Order entered June 16, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00930-CR

                          ALICE ANNETTE STEELE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F08-45120-M

                                          ORDER
       Appellant’s June 12, 2014 motion for extension of time to file appellant’s brief and to

accept contemporaneously tendered brief is GRANTED. Appellant’s brief received by the

Clerk of the Court on June 12, 2014 is DEEMED timely filed on the date of this order.

       The State’s brief shall be due THIRTY DAYS from the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE